     8:19-cv-00340-RGK Doc # 36 Filed: 05/29/20 Page 1 of 1 - Page ID # 117



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,                                                       8:19CV340

                       Plaintiff,
                                                                      ORDER
           vs.

SOCIAL SECURITY ADMINISTRATION,
and ANDREW M. SAUL, Commissioner of
Social Security Administration;

                       Defendants.


IT IS ORDERED:

   1. Filing No. 34, Plaintiff’s objection to the court’s order granting Defendants second
      motion for extension of time, treated as a motion for reconsideration, is denied.1

   2. Filing No. 35, Plaintiff’s motion for ceasing withdrawal of SSI benefits, is denied
      without prejudice.

       Dated this 29th day of May, 2020.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge



       1
         Filing No. 34 includes a 1-page document which is captioned “Notice of Appeal
of May 7, 2020 Order,” but which contains no body. This document has not been docketed
as a notice of appeal because it does not “name the court to which the appeal is taken,” as
required by the Federal Rules of Appellate Procedure. See FRAP 3(c)(1)(c) (also requiring
that the name of the party taking the appeal be specified, and that the judgment, order, or
part thereof being appealed be designated). Thus, the clerk of court could not be certain
that Plaintiff was actually intending to appeal to a higher court (e.g., the United States Court
of Appeals for the Eighth Circuit). If that is Plaintiff’s intent, she will need to file another
notice of appeal that contains all of the required information.
